--------------------------------------------------------------------------------

Exhibit 10.1
 
ESCROW AGREEMENT


THIS ESCROW AGREEMENT (as the same may be amended or modified from time to time
pursuant hereto, this “Escrow Agreement”) is made and entered into as of
February 12, 2008 by and among Pet DRx Corporation (f/k/a Echo Healthcare
Acquisition Corp.) (“Purchaser”) a Delaware corporation, and the undersigned
Stockholders Representatives (“Representatives”, and together with Purchaser,
sometimes referred to individually as “Party” or collectively as the “Parties”)
in their capacity as the Stockholders Representatives designated pursuant to the
Merger Agreement (as defined below), and JPMorgan Chase Bank, National
Association (the “Escrow Agent”).
           

WHEREAS, Purchaser has entered into a Second Amended and Restated Merger
Agreement (the “Merger Agreement”) dated as of October 23, 2007 by and among
Purchaser, a wholly-owned subsidiary of Purchaser (“Merger Sub”) and XLNT
Veterinary Care, Inc., a Delaware corporation (“XLNT”);


WHEREAS, under the Merger Agreement, XLNT and its stockholders have authorized
and empowered the Stockholders Representatives to act on their behalf in
connection with this Escrow Agreement;
 
WHEREAS, pursuant to the Merger Agreement, on January 4, 2008, Merger Sub merged
with and into XLNT, with XLNT surviving the merger as a wholly-owned subsidiary
of Purchaser;
 
WHEREAS, the provisions of the Merger Agreement are hereby incorporated herein
by reference as the context of this Escrow Agreement may require, provided that
the Escrow Agent shall act only in accordance with the terms and conditions
contained herein; and


WHEREAS, the Parties have agreed to deposit in escrow certain property and wish
such deposit to be subject to the terms and conditions set forth herein.


                NOW THEREFORE, in consideration of the foregoing and of the
mutual covenants hereinafter set forth, the parties hereto agree as follows:


                1.           Appointment. The Parties hereby appoint the Escrow
Agent as their escrow agent for the purposes set forth herein, and the Escrow
Agent hereby accepts such appointment under the terms and conditions set forth
herein.


                 2.           Escrow
Fund.                                           


(a)         On or as soon as practicable after the date hereof, Purchaser will
cause 1,526,788 shares of common stock of Purchaser, par value $.0001 per share
(the “Common Stock”), which shares shall be registered in the name of Escrow
Agent f/b/o the Former Holders of Capital Stock of XLNT Veterinary Care, Inc.
(the “Escrow Shares”), to be delivered to the Escrow Agent in book-entry form,
and the Escrow Agent will acknowledge receipt of the Escrow Shares to the
Purchaser and the Representatives promptly upon receipt thereof.  Subject to the
terms and conditions of this Escrow Agreement, the Escrow Agent shall hold the
Escrow Shares and shall invest, reinvest and manage any proceeds thereof as
directed in Section 3(d) (the “Proceeds”; the Escrow Shares and such Proceeds
are collectively referred to herein as the “Escrow Fund”).  The Escrow Agent
shall hold, exercise voting rights with respect to and dispose of, the Escrow
Shares only in accordance with the terms of this Escrow Agreement or joint
written instructions of the Purchaser and the Representatives and shall not
release the Escrow Shares or the rest of the Escrow Fund except in accordance
with this Escrow Agreement.  The parties acknowledge that the Escrow Agent is
not acting in a capacity that would warrant the re-issuance, sale, or
denominational breakdown of any shares by the Escrow Agent.  The Escrow Agent
shall not be held liable for any action taken, suffered or omitted to be taken
by it, and shall have no duty to inform the Purchaser or the Representative that
it has received any proxy materials or other information from the Purchaser, in
each case in its capacity as a registered stockholder.


1

--------------------------------------------------------------------------------


 
(b)         If Purchaser at any time or from time to time between the date of
this Escrow Agreement and the final disposition of the Escrow Fund in accordance
with this Escrow Agreement, (i) subdivides (by any stock split, stock dividend,
recapitalization or otherwise) its outstanding shares of Common Stock into a
greater number of shares, or (ii) combines (by reverse stock split or otherwise)
its outstanding shares of Common Stock into a smaller number of shares, then the
Purchaser will deliver notice thereof to the Escrow Agent, and, unless the
applicable authorizing Board of Directors resolutions do not require delivery of
new Escrow Shares as a result of such action, the Purchaser will as promptly as
practicable after the effective date with respect thereto deliver to the Escrow
Agent in book-entry form the requisite Escrow Shares as may be required to
reflect the applicable increase or reduction of such Escrow Shares.  The Escrow
Agent shall be entitled to execute and deliver any transmittal letter or other
documents and share certificates required to effectuate an exchange of shares if
contemplated by the action taken pursuant to the preceding clauses (i) or
(ii).  If Purchaser at any time or from time to time between the date of this
Escrow Agreement and the final disposition of the Escrow Fund in accordance with
this Escrow Agreement pays any distribution or dividend in respect of the Escrow
Shares in additional shares of Common Stock, then the Purchaser will deliver
notice thereof to the Escrow Agent and the Representatives, and, unless the
applicable authorizing Board of Directors resolutions do not require delivery of
additional Escrow Shares as a result of such action, the Purchaser will as
promptly as practicable after the payment date with respect thereto deliver to
the Escrow Agent additional Escrow Shares representing such additional shares of
Common Stock.  Upon such delivery referred to in this Section 2.1(c), the Escrow
Agent shall hold such additional or substitute Escrow Shares and “Escrow Shares”
shall refer to the shares represented by such new or substitute Escrow Shares
for all purposes under this Escrow Agreement.


(c)         This Agreement assumes that the Escrow Fund will at all times be
comprised only of Common Stock and cash (and interest earned thereon).  If the
Common Stock is converted into any securities or other property other than
Common Stock, or any securities or other property (in each case, other than cash
(and interest earned thereon) or additional shares of Common Stock) are
distributed, issued or exchanged with respect to any shares of Common Stock
(then held in the Escrow Fund) upon any recapitalization, reclassification,
merger, consolidation, stock dividend or the like, or if for any other reason
securities or other property (in each case, other than cash (and interest earned
thereon) or additional shares of Common Stock) at any time are held in the
Escrow Fund, the Purchaser and the Representatives shall negotiate in good
faith, and execute and deliver, such supplemental written instructions to the
Escrow Agent as are necessary to account for such other securities or property
in a manner consistent with the results that would have prevailed if only Common
Stock and cash (and interest earned thereon) were held in the Escrow Fund, and
shall deliver such supplemental written instructions to the Escrow Agent.  If
the Parties are unable to agree on any such supplemental instructions
contemplated by the preceding sentence within 30 days after such sentence shall
become applicable, then the Escrow Agent shall refrain from taking any action
with respect to such property other than Common Stock and cash (and interest
earned thereon), other than to keep safely such other property until it shall be
directed otherwise in writing jointly by Purchaser and the Representatives or by
final non-appealable order of a court of competent jurisdiction.  The Escrow
Agent shall be entitled to execute and deliver any transmittal letter or other
documents and Escrow Shares required in connection with such any
recapitalization, reclassification, merger, consolidation or similar event to
receive any shares of stock, securities, properties or cash in exchange for
Escrow Shares.     


2

--------------------------------------------------------------------------------


 
(d)         Upon written instructions from the Representatives from time to
time, the Escrow Agent shall execute and deliver to the Representative such
revocable proxies as are necessary in order for the Representative to exercise
any and all voting rights relating to the Escrow Shares then held in the Escrow
Fund.  Such proxies shall be revoked by the Escrow Agent with respect to any
Escrow Shares delivered to the Purchaser or the Representatives hereunder, prior
to such delivery.


                3.           Investment of Escrow Fund.


(a)         The Parties recognize and agree that the Escrow Agent will not
provide supervision, recommendations or advice relating to either the investment
of moneys or any other assets held in the Escrow Fund or the purchase, sale,
retention or other disposition of any investment described herein. The Escrow
Agent shall not liquidate, sell, invest or reinvest any portion of the Escrow
Fund except as provided herein and shall hold the Escrow Shares and any cash or
other assets received in respect thereof in the form initially received.  The
Escrow Agent shall not have any liability for any loss sustained as a result of
any investment or the failure to make an investment made pursuant to the terms
of this Escrow Agreement or as a result of any liquidation of any investment
prior to its maturity or for the failure of the Parties to give the Escrow Agent
instructions to invest or reinvest the Escrow Fund.  The Escrow Agent shall have
the right to liquidate any investments held in order to provide funds necessary
to make required payments under this Escrow Agreement.


(b)         Receipt of the Escrow Shares shall be confirmed by Escrow Agent as
soon as practicable after receipt thereof by account statement, and any
discrepancies in any such account statement shall be noted by the Parties to
Escrow Agent within thirty (30) calendar days after receipt thereof.  Failure to
inform Escrow Agent in writing of any discrepancies in any such account
statement within said thirty (30) day period shall conclusively be deemed
confirmation of such account statement in its entirety.


3

--------------------------------------------------------------------------------


 
(c)         The Escrow Agent shall not vote the Escrow Shares unless and until
it receives written notice signed by the Representatives and Purchaser directing
the vote of the Escrow Shares.


(d)         During the term of this Escrow Agreement, any moneys in the Escrow
Fund shall be invested in a JPMorgan Chase Bank, N.A. money market deposit
account (“MMDA”) or a successor or similar investment offered by the Escrow
Agent, unless otherwise instructed in writing by the Parties and as shall be
reasonably acceptable to the Escrow Agent. The Escrow Agent will provide
compensation on balances in the Escrow Fund at the then-applicable rate for such
account or investment from time to time.  Written investment instructions, if
any, shall specify the type and identity of the investments to be purchased
and/or sold.  The Escrow Agent is hereby authorized to execute purchases and
sales of investments through the facilities of its own trading or capital
markets operations or those of any affiliated entity.  The Escrow Agent or any
of its affiliates may receive reasonable compensation with respect to any
investment directed hereunder including without limitation charging a reasonable
agency fee in connection with each transaction.  The Parties recognize and agree
that the Escrow Agent will not provide supervision, recommendations or advice
relating to either the investment of moneys held in the Escrow Fund or the
purchase, sale, retention or other disposition of any investment described
herein. The Escrow Agent shall not have any liability for any loss sustained as
a result of any investment in an investment made pursuant to the terms of this
Escrow Agreement or as a result of any liquidation of any investment prior to
its maturity or for the failure of the Parties to give the Escrow Agent
instructions to invest or reinvest the Escrow Fund.


                4.           Disbursement of Escrow Funds.  The Parties agree
that the Escrow Fund is available to satisfy the Purchaser’s right to
indemnification as set forth in Article VII of the Merger Agreement.  On the
Claims Deadline (as defined below), the Escrow Agent shall release all of the
Escrow Fund to Representatives, less any amounts as to which Purchaser has
asserted a notice seeking indemnification (a “Claim Notice”) and any other
amounts released in accordance with Section 5 hereof
 
                5.           Claims.


(a)         If Purchaser wishes to make a claim hereunder for indemnification
pursuant to Article VII of the Merger Agreement, it shall promptly deliver a
Claim Notice (as defined below) to the Representatives and the Escrow
Agent.  The Claim Notice shall state (i) the dollar amount of any
indemnification asserted to be owed under Article VII of the Merger Agreement,
(ii) the number of Escrow Shares that Purchaser asserts are necessary to satisfy
the indemnification amount owed, (iii) a statement of the facts giving rise to
such claim for indemnification, and (iv) that a claim for such indemnification
has been made in accordance with the terms of the Merger Agreement (including,
but not limited to, Section 1.11 and Article VII thereof).


(b)         On the sixteenth (16th) business day following receipt by the Escrow
Agent of the Claim Notice, the Escrow Agent shall release the number of Escrow
Shares described in the Claim Notice to Purchaser from the Escrow Fund, less the
amount, if any, described in a Dispute Notice (as defined below). If the Escrow
Fund contains both stock and cash, any such payment shall be made to Purchaser
in stock and cash, such that the ratio of cash paid to stock paid is equal to
the ratio of cash to stock in the Escrow Fund as of the date of such
payment.  For purposes of distributing the Escrow Fund pursuant to the terms
hereof, the Escrow Shares shall be valued at the “Parent Common Stock Per Share
Issue Price” as determined in Section 1.6(a) of the Merger Agreement.


4

--------------------------------------------------------------------------------


 
(c)         During the fifteen (15) business days following the Escrow Agent’s
receipt of the Claim Notice, the Representatives shall deliver a written notice,
if any, to the Escrow Agent and the Purchaser disputing a claim made in the
Claim Notice (a “Dispute Notice”), which such Dispute Notice shall be delivered
in accordance with the terms of the Merger Agreement and shall state with
specificity the dispute and the portion of the claim stated in the Claim Notice
that is the subject of such dispute (the “Disputed Amount”).   The Escrow Agent
shall not distribute the Disputed Amount until (i) the rights of all the Parties
shall have been fully and finally adjudicated in accordance with the terms of
the Merger Agreement, or (ii) all differences and all doubt shall have been
resolved by agreement among all of the interested persons, and the Escrow Agent
shall have been notified thereof in writing signed by all such persons.  The
rights of the Escrow Agent under this Section 5(c) are cumulative of all other
rights it may have by law or otherwise. Any claim by Purchaser disputed by the
Representatives pursuant to this Section 5(b), or any claim by Purchaser which
the Escrow Agent has refused to comply with or take any action in connection
with in accordance with this Section 5(c), shall be referred to herein as a
“Disputed Claim”.  The Escrow Agent shall not be liable in any way or to any
Person for its failure or refusal to release such Disputed Amount.


(d)         Promptly following resolution of a Disputed Claim in favor of the
former stockholders (as detailed in the Merger Agreement), Purchaser shall
provide written notice to the Escrow Agent that such Disputed Claim has been
discharged, and any amounts being withheld by the Escrow Agent in respect of
such Disputed Claim shall promptly be released to the Representatives.


(e)         Any amounts to be delivered by the Escrow Agent to the
Representatives from the Escrow Fund under Section 4 hereof or this Section 5
shall, at the written direction of the Representatives, either be delivered to
the Representatives or delivered directly by the Escrow Agent to the Exchange
Agent (as defined in the Merger Agreement) or another Person for delivery to the
former holders of shares of capital stock of XLNT as of the Effective Time (as
defined in the Merger Agreement) in accordance with the Merger Agreement.


(f)          Except as expressly set forth in the Merger Agreement, Purchaser’s
failure to claim, or delay in claiming, any of the Escrow Fund to satisfy in
full any claims arising under Article VII of the Merger Agreement, shall not be
a waiver of Purchaser’s or any of the Parent Indemnitees’ rights and remedies
against Representative to recover any amounts due Purchaser or any of the Parent
Indemnitees pursuant to the Merger Agreement.
 
(g)         The Parties agree that Purchaser shall have the right to make claims
against the Escrow Fund on behalf of itself and any of the other Parent
Indemnitees until the earlier of (i) 90 calendar days following the receipt by
Purchasers of the signed report of Purchasers’ independent accounting firm with
respect to the audit of Purchasers’ consolidated operations for the year ended
December 31, 2007 and (ii) the 18th month anniversary of the Closing Date (as
defined in the Merger Agreement) (the “Claims Deadline”).


5

--------------------------------------------------------------------------------


 
6.           Disposition and Termination.  Upon delivery of the Escrow Fund by
the Escrow Agent in accordance with Sections 4 and 5 above, this Escrow
Agreement shall terminate, subject to the provisions of Sections 9 and 10.


7.           Escrow Agent.


(a)         The Escrow Agent shall have only those duties as are specifically
and expressly provided herein, which shall be deemed purely ministerial in
nature, and no other duties shall be implied.  The Escrow Agent shall neither be
responsible for, nor chargeable with, knowledge of, nor have any requirements to
comply with, the terms and conditions of any other agreement, instrument or
document between the Parties, in connection herewith, if any, including without
limitation the Merger Agreement, nor shall the Escrow Agent be required to
determine if any person or entity has complied with any such  agreements, nor
shall any additional obligations of the Escrow Agent be inferred from the terms
of such agreements, even though reference thereto may be made in this Escrow
Agreement.  In the event of any conflict between the terms and provisions of
this Escrow Agreement, those of the Merger Agreement, any schedule or exhibit
attached to the Escrow Agreement, or any other agreement among the Parties, the
terms and conditions of this Escrow Agreement shall control. The Escrow Agent
may rely upon and shall not be liable for acting or refraining from acting upon
any written notice, document, instruction or request furnished to it hereunder
and believed by it to be genuine and to have been signed or presented by the
proper Party or Parties without inquiry and without requiring substantiating
evidence of any kind.  The Escrow Agent shall be under no duty to inquire into
or investigate the validity, accuracy or content of any such document, notice,
instruction or request.  The Escrow Agent shall have no duty to solicit any
payments which may be due it or the Escrow Fund, nor shall the Escrow Agent have
any duty or obligation to confirm or verify the accuracy or correctness of any
amounts deposited with it hereunder.  The Escrow Agent shall have no duty or
obligation to make any calculations of any kind hereunder.


(b)         The Escrow Agent shall not be liable for any action taken, suffered
or omitted to be taken by it except to the extent that a final adjudication of a
court of competent jurisdiction determines that the Escrow Agent's gross
negligence or willful misconduct was the primary cause of any loss to either
Party.  The Escrow Agent may execute any of its powers and perform any of its
duties hereunder directly or through agents or attorneys, and shall be liable
only for its gross negligence or willful misconduct (as finally adjudicated in a
court of competent jurisdiction) in the selection of any such agent or
attorney.  The Escrow Agent may consult with counsel, accountants and other
skilled persons to be selected and retained by it.  The Escrow Agent shall not
be liable for any action taken, suffered or omitted to be taken by it in
accordance with, or in reliance upon, the advice or opinion of any such counsel,
accountants or other skilled persons.  In the event that the Escrow Agent shall
be uncertain or believe there is some ambiguity as to its duties or rights
hereunder or shall receive instructions, claims or demands from any party hereto
which, in its opinion, conflict with any of the provisions of this Escrow
Agreement, it shall be entitled to refrain from taking any action and its sole
obligation shall be to keep safely all property held in escrow until it shall be
given a direction in writing by the Parties which eliminates such ambiguity or
uncertainty to the satisfaction of Escrow Agent or by a final and non-appealable
order or judgment of a court of competent jurisdiction.  The Parties agree to
pursue any redress or recourse in connection with any dispute without making the
Escrow Agent a party to the same.  Anything in this Escrow Agreement to the
contrary notwithstanding, in no event shall the Escrow Agent be liable for
special, incidental, punitive, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the Escrow
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.
 
6

--------------------------------------------------------------------------------


 
8.           Succession.


(a)         The Escrow Agent may resign and be discharged from its duties or
obligations hereunder by giving thirty (30) days advance notice in writing of
such resignation to the Parties specifying a date when such resignation shall
take effect.  If the Parties have failed to appoint a successor escrow agent
prior to the expiration of thirty (30) days following receipt of the notice of
resignation, the Escrow Agent may petition any court of competent jurisdiction
for the appointment of a successor escrow agent or for other appropriate relief,
and any such resulting appointment shall be binding upon all of the parties
hereto.  Escrow Agent’s sole responsibility after such thirty (30) day notice
period expires shall be to hold the Escrow Fund (without any obligation to
reinvest the same) and to deliver the same to a designated substitute escrow
agent, if any, or in accordance with the directions of a final order or judgment
of a court of competent jurisdiction, at which time of delivery Escrow Agent’s
obligations hereunder shall cease and terminate, subject to the provisions of
Sections 9 and 10 hereunder.  The Escrow Agent shall have the right to withhold
an amount equal to any amount due and owing to the Escrow Agent, plus any costs
and expenses the Escrow Agent shall reasonably believe may be incurred by the
Escrow Agent in connection with the termination of the Escrow Agreement.


(b)         Any entity into which the Escrow Agent may be merged or converted or
with which it may be consolidated, or any entity to which all or substantially
all the escrow business may be transferred, shall be the Escrow Agent under this
Escrow Agreement without further act.


                9.          Compensation and Reimbursement.  The Parties agree
jointly and severally to pay the Escrow Agent upon execution of this Escrow
Agreement and from time to time thereafter reasonable compensation for the
services to be rendered hereunder, which unless otherwise agreed in writing
shall be as described in Schedule 2 attached hereto, and (b) pay or reimburse
the Escrow Agent upon request for all expenses, disbursements and advances,
including, without limitation reasonable attorney's fees and expenses, incurred
or made by it in connection with the preparation, negotiation, execution,
performance, delivery, modification and termination of this Escrow Agreement.
The Parties hereby grant the Escrow Agent a lien on, right of set-off against
and security interest in, the Escrow Fund for the payment of any claim for
compensation, expenses and amounts due hereunder.  In furtherance of the
foregoing, the Escrow Agent is expressly authorized and directed, but shall not
be obligated, to charge against and withdraw from the Escrow Fund for its own
account any amounts due to the Escrow Agent under this Section 9 and is hereby
expressly authorized to sell any or all of the Escrow Shares if necessary to pay
any of the foregoing amounts.  The obligations contained in this Section 9 shall
survive the termination of this Escrow Agreement and the resignation,
replacement or removal of the Escrow Agent.


7

--------------------------------------------------------------------------------


 
10.          Indemnity.  The Parties shall jointly and severally indemnify,
defend and save harmless the Escrow Agent and its affiliates and their
respective successors, assigns, directors, officers, managers, attorneys,
accountants, experts, agents and employees (the “indemnitees”) from and against
any and all losses, damages, claims, liabilities, penalties, judgments,
settlements, actions, suits, proceedings, litigation, investigations, costs or
expenses (including, without limitation, the fees and expenses of in house or
outside counsel and experts and their staffs and all expense of document
location, duplication and shipment) (collectively “Losses”) arising out of or in
connection with (a) the Escrow Agent's execution and performance of this Escrow
Agreement, tax reporting or withholding, the enforcement of any rights or
remedies under or in connection with this Escrow Agreement, or as may arise by
reason of any act, omission or error of the indemnitee, except in the case of
any indemnitee to the extent that such Losses are finally adjudicated by a court
of competent jurisdiction to have been primarily caused by the gross negligence
or willful misconduct of such indemnitee, or (b) its following any instructions
or other directions, whether joint or singular, from the Parties, except to the
extent that its following any such instruction or direction is expressly
forbidden by the terms hereof.  The Parties hereto acknowledge that the
foregoing indemnities shall survive the resignation, replacement or removal of
the Escrow Agent or the termination of this Escrow Agreement.  The Parties
hereby grant the Escrow Agent a lien on, right of set-off against and security
interest in, the Escrow Fund for the payment of any claim for indemnification,
expenses and amounts due hereunder. In furtherance of the foregoing, the Escrow
Agent is expressly authorized and directed, but shall not be obligated, to
charge against and withdraw from the Escrow Fund for its own account or for the
account of an indemnitee any amounts due to the Escrow Agent or to an indemnitee
under this Section 10 and is hereby expressly authorized to sell any or all of
the Escrow Shares if necessary to pay any of the foregoing amounts.  The
obligations contained in this Section 10 shall survive the termination of this
Escrow Agreement and the resignation, replacement or removal of the Escrow
Agent.


                11.         Patriot Act Disclosure/Interest.


(a)         Patriot Act Disclosure.  Section 326 of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”) requires the Escrow Agent to
implement reasonable procedures to verify the identity of any person that opens
a new account with it.  Accordingly, the Parties acknowledge that Section 326 of
the USA PATRIOT Act and the Escrow Agent’s identity verification procedures
require the Escrow Agent to obtain information which may be used to confirm the
Parties identities including without limitation name, address and organizational
documents (“identifying information”). The Parties agree to provide the Escrow
Agent with and consent to the Escrow Agent obtaining from third parties any such
identifying information required as a condition of opening an account with or
using any service provided by the Escrow Agent.
 
8

--------------------------------------------------------------------------------


 
(b)       Taxpayer Identification Numbers (“TINs”).  The Parties have provided
the Escrow Agent with their respective fully executed Internal Revenue Service
(“IRS”) Form W-8, or W-9 and/or other required documentation.  The Parties each
represent that its correct TIN assigned by the IRS, or any other taxing
authority, is set forth in the delivered forms, as well as in the Substitute IRS
For, W-9 set forth on the signature page of this Escrow Agreement.


(c)         Interest.  In the event that any interest or other income is earned
on the Escrow Fund, the Parties hereby agree to negotiate in good faith, and
execute and deliver, such supplemental written instructions to the Escrow Agent
as are necessary to account for such interest or other income, in form
satisfactory to the Escrow Agent, which such instructions shall include (i) a
schedule of allocation of such interest or income, (ii) fully executed Internal
Revenue Service Form W-8 or W-9 (including Taxpayer Identification Numbers)
and/or other similar documentation for the applicable parties, (iii) appropriate
representations reasonably required by the Escrow Agent from the Parties and/or
other relevant parties regarding allocation, tax reporting and payment of taxes,
and including reasonable exculpatory language to the benefit of the Escrow Agent
relevant to such allocation and tax reporting.  If the Parties are unable to
agree on any such supplemental instructions contemplated by the preceding
sentence within 30 days after such sentence shall become applicable, then the
Escrow Agent shall refrain from taking any action with respect to such interest
or other income, other than to keep safely such interest or other income until
it shall be directed otherwise in writing jointly by Purchaser and the
Representatives or by final non-appealable order of a court of competent
jurisdiction.   


                12.         Notices and Funds Transfer Information.  All
communications hereunder shall be in writing and shall be deemed to be duly
given and received:


        (a)         upon delivery, if delivered personally, or upon confirmed
transmittal, if by facsimile and if received by 5:00 p.m., local time for the
recipient, on a Business Day;


        (b)         on the next Business Day (as hereinafter defined) if sent by
overnight courier; or


(c)         four (4) Business Days after mailing if mailed by prepaid registered
mail, return receipt requested, to the appropriate notice address set forth
below or at such other address as any party hereto may have furnished to the
other parties in writing by registered mail, return receipt requested.


        Notices made to either Purchaser or Representative pursuant to this
Escrow Agreement will be made in accordance with the information shown below:


                If to Purchaser:
Pet DRx Corporation f/k/a Echo Healthcare Acquisition Corp.
215 Centerview Drive
Suite 360
Brentwood, Tennessee 37027
Attention:              Joel Kanter
Gene Burleson
Fax No: 615-346-5018


9

--------------------------------------------------------------------------------


 
                If to Representatives:
Pet DRx Corporation f/k/a XLNT Veterinary Care, Inc.
215 Centerview Drive
Suite 360
Brentwood, Tennessee 37027
Attention:             Zubeen Shroff
Robert Wallace
Richard Johnston
George Villasana
Fax No.: 615-346-5018


                If to the Escrow Agent:
                                                                JPMorgan Chase
Bank, N.A.
                                                                Escrow Services
                                                                4 New York
Plaza, 21st Floor
                                                                New York,
NY 10004
                                                               
Attention:  James M. Foley
                                                                Fax No.:
212-623-6168


           Notwithstanding the above, in the case of communications delivered to
the Escrow Agent pursuant to (a), (b) and (c) of this Section 12, such
communications shall be deemed to have been given on the date received by an
officer of the Escrow Agent or any employee of the Escrow Agent who reports
directly to any such officer at the above-referenced office. In the event that
the Escrow Agent, in its sole discretion, shall determine that an emergency
exists, the Escrow Agent may use such other means of communication as the Escrow
Agent deems appropriate.  “Business Day” shall mean any day other than a
Saturday, Sunday or any other day on which the Escrow Agent located at the
notice address set forth above is authorized or required by law or executive
order to remain closed.


                13.        Security Procedures.  In the event transfer
instructions are given (other than in writing at the time of execution of this
Escrow Agreement, as indicated in Section 12 above), whether in writing, by
facsimile or otherwise, the Escrow Agent is authorized to seek confirmation of
such instructions by telephone call-back to the person or persons designated on
schedule 1 hereto (“Schedule 1”), and the Escrow Agent may rely upon the
confirmation of anyone purporting to be the person or persons so
designated.  The persons and telephone numbers for call-backs may be changed
only in a writing actually received and acknowledged by the Escrow Agent. If the
Escrow Agent is unable to contact any of the authorized representatives
identified in Schedule 1, the Escrow Agent is hereby authorized to suspend
implementing any such transfer instructions until an appropriate confirmation
has been obtained.  The Escrow
Agent and the beneficiary's bank in any funds transfer may rely solely upon any
account numbers or similar identifying numbers provided by Purchaser or
Representatives to identify (a) the beneficiary, (b) the beneficiary's bank, or
(c) an intermediary bank.  The Escrow Agent may apply any of the escrowed funds
for any payment order it executes using any such identifying number, even when
its use may result in a person other than the beneficiary being paid, or the
transfer of funds to a bank other than the beneficiary's bank or an intermediary
bank designated. The Parties acknowledge that these security procedures are
commercially reasonable.


                14.        Compliance with Court Orders.  In the event that any
of the property comprising the Escrow Fund shall be attached, garnished or
levied upon by any court order, or the delivery thereof shall be stayed or
enjoined by an order of a court, or any order, judgment or decree shall be made
or entered by any court order affecting the property deposited under this Escrow
Agreement, the Escrow Agent is hereby expressly authorized, in its sole
discretion, to obey and comply with all writs, orders or decrees so entered or
issued, which it is advised by legal counsel of its own choosing is binding upon
it, whether with or without jurisdiction, and in the event that the Escrow Agent
obeys or complies with any such writ, order or decree it shall not be liable to
any of the parties hereto or to any other person, entity, firm or corporation,
by reason of such compliance notwithstanding such writ, order or decree be
subsequently reversed, modified, annulled, set aside or vacated.


                15.        Miscellaneous.  The provisions of this Escrow
Agreement may be waived, altered, amended or supplemented, in whole or in part,
only by a writing signed by the Escrow Agent and the Parties.  Neither this
Escrow Agreement nor any right or interest hereunder may be assigned, in whole
or in part, by the Escrow Agent or any Party, except as provided in Section 8,
without the prior consent of the Escrow Agent and the other Parties.  This
Escrow Agreement shall be governed by and construed under the laws of the State
of Delaware.  Each Party irrevocably waives any objection on the grounds of
venue, forum non-conveniens or any similar grounds and irrevocably consents to
service of process by mail or in any other manner permitted by applicable law
and consents to the jurisdiction of the courts located in the State of
Delaware.  The Parties further hereby waive any right to a trial by jury with
respect to any lawsuit or judicial proceeding arising or relating to this Escrow
Agreement.  No party to this Escrow Agreement is liable to any other party for
losses due to, or if it is unable to perform its obligations under the terms of
this Escrow Agreement because of, acts of God, fire, war, terrorism, floods,
strikes, electrical outages, equipment or transmission failure, or other causes
reasonably beyond its control.  This Escrow Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. All signatures of the
parties to this Escrow Agreement may be transmitted by facsimile, and such
facsimile will, for all purposes, be deemed to be the original signature of such
party whose signature it reproduces, and will be binding upon such party. If any
provision of this Escrow Agreement is determined to be prohibited or
unenforceable by reason of any applicable law of a jurisdiction, then such
provision shall, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
thereof, and any such prohibition or unenforceability in such jurisdiction shall
not invalidate or render unenforceable such provisions in any other
jurisdiction.  The parties represent, warrant and covenant that each document,
notice, instruction or request provided by such Party to Escrow Agent shall
comply with applicable laws and regulations.  Where, however, the conflicting
provisions of any such applicable law may be waived, they are hereby irrevocably
waived by the Parties to the fullest extent permitted by law, to the end that
this Escrow Agreement shall be enforced as written.  Except as expressly
provided in Section 8 above, nothing in this Escrow Agreement, whether express
or implied, shall be construed to give to any person or entity other than the
Escrow Agent and the Parties any legal or equitable right, remedy, interest or
claim under or in respect of this Escrow Agreement or any of the Escrow Shares
or funds escrowed hereunder.
 
10

--------------------------------------------------------------------------------


 
           IN WITNESS WHEREOF, the parties hereto have executed this Escrow
Agreement as of the date set forth above.




 
 
Tax Certification: Taxpayer Identification Number (TIN): 56-2517815  Date:
February ___, 2008.
 


Name & Address:              Pet DRx Corporation f/k/a Echo Healthcare
Acquisition, Corp.
                                              215 Centerview Drive
                                              Suite 360
                                              Brentwood, Tennessee 37027


 
Customer is a (check one):
 


X Corporation               ___ Partnership
___ Individual/sole proprietor  ___ Trust                                ___
Other _________________
 
Taxpayer is (check if applicable):
 
___ Exempt from backup withholding
 
Under the penalties of perjury, the undersigned certifies that:
 


    (1) the number shown above is its correct Taxpayer Identification Number (or
it is waiting for a number to be issued to it);
 
    (2) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject
          to backup withholding as a result of failure to report all interest or
dividends, or (c) the IRS has notified it that it is no longer subject to backup
withholding; and
 
    (3) the entity is a U.S. person (including a U.S. resident alien).
 
 
    Note: The IRS does not require your consent to any provision of this
document other than the certifications required to avoid backup withholding.
 
 

 
    PURCHASER:


    PET DRX CORPORATION


    Signature: /s/ Joel Kanter                                                  
 


    Printed Name: Joel Kanter, as a member of the committee referred to in
Section 1.11(a) of the Merger Agreement


11

--------------------------------------------------------------------------------


 
    REPRESENTATIVES:
 
    Signature: /s/ Zubeen Shroff                                              
    Printed Name: Zubeen Shroff


    Signature: /s/ Richard Johnston                                        
    Printed Name: Richard Johnston


    Signature: /s/ Robert Wallace                                            
    Printed Name: Robert Wallace




    JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
 
    as Escrow Agent


 
    By: /s/ James M.
Foley                                                         
    Printed Name: James M. Foley
    Title: Assistant Vice President



12

--------------------------------------------------------------------------------


 
Schedule 1


  Telephone Number(s) and authorized signature(s) for
  Person(s) Designated to give Transfer Instructions


    If to Purchaser:
 

   
Name
 
Telephone Number
Signature
             
1.
Gene Burleson
 
_______________________
___________________
             
2.
Joel Kanter
 
_______________________
___________________
             
3.
_______________
 
_______________________
___________________

 
 
    If to Representative:



   
Name
 
Telephone Number
Signature
             
1.
Zubeen Shroff
 
_______________________
___________________
             
2.
Robert Wallace
 
_______________________
___________________
             
3.
Richard Johnston
 
_______________________
___________________



 


  Telephone Number(s) for Call-Backs and
  Person(s) Designated to Confirm Transfer Instructions


    If to Purchaser:



   
Name
 
Telephone Number
           
1.
Shea Cordell
 
_______________________
           
2.
Rick Miller
 
_______________________
           
3.
_______________
 
_______________________



    If to Representative:



   
Name
 
Telephone Number
 
1.
George Villasana
 
_______________________
           
2.
_______________
 
_______________________

           
3.
_______________
 
_______________________

 
   Telephone call backs shall be made to both Parties if joint instructions are
required pursuant to the agreement. All funds transfer instructions must include
the signature of the
    person(s) authorizing said funds transfer and must not be the same person
confirming said transfer.
 
13

--------------------------------------------------------------------------------


 
SCHEDULE 2
 


Escrow Agent’s Compensation:




$2,500.00 per annum with no right of proration
 
 
 
 
14